DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 11, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] method (100) of providing a treatment program in a situation in which a first bed partner (48) who sleeps with a second bed partner (52), comprising:
determining (120) that the first bed partner has a sleep disorder;
determining (130) that the second bed partner has a problem with sleep
that is attributable to the sleep disorder of the first bed partner; and
at least one of recommending and providing a treatment program (140) to
at least one of the first bed partner and second bed partner.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a processor, input apparatus, output apparatus, and/or storage, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a processor, input apparatus, output apparatus, and/or storage, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 in Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20160015314 A1 by Dusanter et al (“Dusanter”).
In regard to Claims 1 and 11, Dusanter discloses a method (100) of providing a treatment program in a situation in which a first bed partner (48) who sleeps with a second bed partner (52), comprising:
determining (120) that the first bed partner has a sleep disorder;
determining (130) that the second bed partner has a problem with sleep
that is attributable to the sleep disorder of the first bed partner; and
	(see, e.g., p154);
at least one of recommending and providing a treatment program (140) to
at least one of the first bed partner and second bed partner
	(see, e.g., p98 and p128; see also, e.g., p152 in regard to the double bed system be able to perform all the functions of the single bed system).
Furthermore in regard to Claim 11, see, e.g., F2, s1 in regard to the additionally claimed apparatus limitations.

In regard to Claims 2 and 12, Dusanter discloses these limitations.  See, e.g., p98.
In regard to Claims 3 and 13, Dusanter discloses these limitations.  See, e.g., p90.
In regard to Claims 4 and 14, Dusanter discloses these limitations.  See, e.g., p154.
In regard to Claims 5-6 and 15-16, Dusanter discloses these limitations.  See, e.g., p154-156 in regard to a “disturbances” (“first sleep event” and “second sleep event”).
In regard to Claims 9 and 19, Dusanter discloses these limitations.  See, e.g., p136 and 141.
In regard to Claims 10 and 20, Dusanter discloses these limitations.  See, e.g., p136 and 141.  In other words, the method taught by Dusanter repeatedly provides for user feedback and uses that feedback to alter the light and sound program (“coaching program”) which then influences future user feedback which likewise then influences a future light and sound program (“another coaching program”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dusanter.
In regard to Claims 7 and 17, Dusanter teaches correlating sleep states (see, e.g., p154) as well as Dusanter teaches determining various scores (see, e.g., p98);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have combined the teachings of Dusanter and to have determined a score for the correlation between sleep states, in order to provide a more exact basis of the degree to which they were correlated that could be used, e.g., for future comparisons.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715